Victoria Mari




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 28, 2015

                                      No. 04-15-00239-CR

                                     The STATE of Texas,
                                          Appellant

                                                v.

                                  Victoria Mari VELASQUEZ,
                                            Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                                   Trial Court No. 478295
                       Honorable Wayne A. Christian, Judge Presiding

                                         ORDER
q The appellee’s brief was originally due to be filed on July 27, 2015. The appellee’s first
motion for extension of time was granted, extending the deadline for filing the brief to August
26, 2015. On August 26, 2015, the appellee filed a motion requesting an additional extension of
time to file the brief until September 25, 2015, for a total extension of sixty days. The motion is
GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLEE
WILL BE GRANTED. The appellee’s brief must be filed by September 25, 2015, or the case
will be set “at issue” and will be submitted without the appellee’s brief.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court